Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141568                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway
            Plaintiff-Appellee,                                                                      Alton Thomas Davis,
                                                                                                                        Justices
  v                                                                SC: 141568
                                                                   COA: 290472
                                                                   Muskegon CC: 08-056330-FH
  TRACY JODETTE AUGUST,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 22, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2010                   _________________________________________
           d1213                                                              Clerk